DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5-8, 12, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Omont et al. (US Patent Application Publication No. 2017/0226842).
In reference to claim 2, Omont discloses a system for monitoring a hydraulic fracturing operation (par. 0017, Fig. 1), comprising:
a pump 254 (par. 0051, Fig. 3) arranged a well site where hydraulic fracturing is to be performed, the pump being fluidly coupled to a slurry supply at a suction end and to discharge piping at a discharge end;
a first sensor 260 arranged at at least one of the suction end or the discharge end (par. 0054, “one or more material sensors 260 may be located downstream (i.e., on the outlet or pressure side), the first sensor 260 to provide data indicative of a flow rate of the slurry (par. 0054, “a fluid flow meter operable to measure the volumetric and/or mass flow rate of the fluidic material”);
a second sensor 214 or 222 arranged on the pump 254 or a component associated with the system to measure one or more operating parameters of the pump (par. 0052); and
a controller 300 communicatively coupled to the pump 254, the first sensor 260, and the second sensor 214 or 222, wherein the controller 300 adjusts the one or more operating parameters based at least in part on information received from the first sensor 260 and the second sensor 214/222 (Figs. 2 and 3, pars. 0032, 0033 and 0053).
In reference to claim 3, Omont discloses a third sensor 260 arranged on the other one of the suction send or the discharge end (par. 0054, sensors 260 can be disposed on both ends), the third sensor 260 determining a flow rate of the slurry (par. 0054), wherein a pump efficiency is calculated, at least in part, based on the flow rates from first sensor 260 and the third sensor 260 (par. 0122).
In reference to claim 5, Omont discloses that the one or more operating parameters of the pump 254 include a speed (par. 0052, “operating speed”).
In reference to claim 6, Omont discloses a data store communicatively coupled to the controller 300, wherein the data store comprises at least one of previous flow data from prior pumping operations or previous operating parameters from prior pumping operations (par. 0119).
In reference to claim 7, Omont discloses that the controller 300 adjusts the one or more operating parameters based at least in part on at least one of the previous flow data or the previous operating parameters (par. 0120).
In reference to claim 8, Omont discloses that the adjustments to the one or more operating parameters are based, at least in part, on a calculated efficiency of the pump (par. 0122).

In reference to claim 12, Omont discloses a method for adjusting operation of a pump, comprising: 
receiving first data indicative of a flow rate (par. 0054, from flow rate sensor 260); 
determining a first operating condition of the pump based, at least in part, on the flow rate (par. 0122, pump efficiency); 
comparing the first operating condition to a first damage threshold, the first damage threshold corresponding to a damage indication for the pump (par. 0119, monitored parameters are compared to selected maintenance thresholds; required maintenance implies that wear has damaged the pump); 
determining the first operating condition exceeds the damage threshold (par. 0119); 
adjusting, based at least in part on the determination that the operating condition exceeds the damage threshold, a first operating parameter of a set of operating parameters (par. 0119, alarms are provided, implying that some action would be taken in response to the alarms); 
receiving second data indicative of at least one operating parameter of the set of operating parameters (par. 0052, from sensor 214); 
determining a second operating condition based, at least in part, on the second data (par. 0052, any of the conditions listed such as “temperature, pressure, electrical current, power consumption, proximity, linear position, rotational position, operating speed, operating frequency, torque, elapsed operating time”); 
comparing the second operating condition to a second damage threshold, the second damage threshold corresponding to the damage indication for the pump (par. 0119, monitored parameters are compared to selected maintenance thresholds; required maintenance implies that wear has damaged the pump); 
determining the second operating condition exceeds the second damage threshold (par. 0119); 
identifying an adjustable operating parameter of the set of operating parameters and adjusting the adjustable operating parameter (par. 0119, alarms are provided, implying that some action would be taken in response to the alarms).
In reference to claim 16, Omont discloses that the second data includes speed (par. 0052, “operating speed”).
In reference to claim 19, Omont discloses retrieving, from a data store, the damage threshold and the second damage threshold (par. 0119).
In reference to claim 20, Omont discloses receiving third data indicative of at least one additional operating parameter of the set of operating parameters (par. 0052, from sensor 222);
determining a third operating condition based, at least in part, on the third data (par. 0052, any of the conditions listed such as “temperature, pressure, electrical current, power consumption, proximity, linear position, rotational position, operating speed, operating frequency, torque, elapsed operating time”);
comparing the third operating condition to a third damage threshold, the third damage threshold corresponding to the damage indication for the pump (par. 0119, monitored parameters are compared to selected maintenance thresholds; required maintenance implies that wear has damaged the pump);
determining the third operating condition is below the third damage threshold (par. 0119); and
updating one or more operational instructions for the pump (par. 0119, alarms are provided, implying that some action would be taken in response to the alarms).
In reference to claim 21, Omont discloses that the first data is from a contact sensor 260 arranged within a flow path, the contact sensor including a turbine flow meter (par. 0054).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Omont et al. (US Patent Application Publication No. 2017/0226842) in view of Ye et al. (US Patent Application Publication No. 2009/0090504).
In reference to claims 4, 17 and 18, Omont fails to disclose that the sensors are non-contact sensors such as Doppler effect flow meters, electromagnetic flow meters, radar flow meters, mass flow meters, laser flow meters, or a combination thereof.
Ye discloses a non-contact sensor (see Fig. 1) arranged exterior to a tubular 12 transporting fluid that comprises a Doppler effect flow meter (par. 0026).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a Doppler effect flow meter in place of the generic flow meter of Omont as it amounts to a substitution of known equivalents to perform the same function, which is in this case to measure the flow rate.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Omont et al. (US Patent Application Publication No. 2017/0226842) in view of Baca et al. (US Patent Application Publication No. 2014/0048255).
In reference to claim 9, Omont fails to disclose a data van positioned at the well site.
Baca discloses a data van 118 (par. 0065, Fig. 1) positioned at the well site, wherein at least a portion of the controller 154 is positioned within a data van 118 (par. 0065); and
a display 160 (par. 0065) associated with the data van 118, the display 160 providing information indicative of the one or more operating parameters (par. 0065).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a data van comprising the controller and a display so that an operator can reside in the van and control/monitor the fracturing operation.
In reference to claim 10, Omont discloses that the information indicative of the one or more operating parameters includes an alert (par. 0075, “alarms, visual indicators, error codes”).
In reference to claim 11, Omont discloses that the first sensor 260 is a contact sensor arranged within a flow path, the contact sensor including a turbine flow meter (par. 0054).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,067,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the listed claims of the present invention.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shaw et al. (US Patent Application Publication No. 2004/0168811) and Devine et al. (US Patent Application Publication No. 2014/0379300) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/22/22